Motion Granted and Order filed June 17, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00231-CV
                                  ____________

          LINDA JACKSON AND TERRY JACKSON, Appellants

                                        V.

                        CITY OF BAYTOWN, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-09168

                                   ORDER

      Appellants have filed a motion to supplement the clerk’s record. Appellee
filed no response. The motion is granted. See Tex. R. App. P. 34.5(c)(1).

      Accordingly, the Harris County District Clerk is directed to file a
supplemental clerk’s record on or before June 27, 2014, containing Exhibit G to
the City of Baytown’s Plea to the Jurisdiction and Motion for Summary Judgment
filed December 20, 2013.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM